Case 1:18-cv-03196-RM-NYW Document 1 Filed 12/13/18 USDC Colorado Page 1 of 56




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

  Civil Action No.: 18-cv-

  OTTER PRODUCTS, LLC and
  TREEFROG DEVELOPMENTS, INC.,

         Plaintiffs,

  v.

  OUTLOOK ACQUISITION CORP.,
  AVI SAKKAL,
  ELI SAKKAL, and
  JOHN DOES 1-10, individually or as corporate/business entities,

         Defendants.


         COMPLAINT FOR DAMAGES, INJUNCTIVE AND OTHER RELIEF FOR
       VIOLATIONS OF 15 U.S.C. § 1114; 15 U.S.C. § 1125(a); 15 U.S.C. § 1125(c); AND
                    RELATED CLAIMS; AND JURY DEMAND


         Plaintiffs Otter Products, LLC (“Otter”) and TreeFrog Developments, Inc. (“TreeFrog”)

  (collectively, “Plaintiffs”) sue Defendants Outlook Acquisition Corp. (“Outlook Acquisition”),

  Avi Sakkal (“Avi”), Eli Sakkal (“Eli”), and John Does 1-10 (“Doe Defendants”) (collectively,

  “Defendants”) for trademark infringement in violation of the Lanham Act, 15 U.S.C. §§ 1114

  and 15 U.S.C. § 1125; false advertising in violation of the Lanham Act, 15 U.S.C.

  § 1125(a)(1)(b); unfair competition in violation of the Lanham Act, 15 U.S.C. § 1125(a);

  trademark dilution in violation of the Lanham Act, 15 U.S.C. § 1125(c); common law trademark

  infringement; unfair and deceptive business practices in violation of the Colorado Consumer

  Protection Act, Colo. Rev. Stat. § 6-1-101 et seq.; and tortious interference with contract and
Case 1:18-cv-03196-RM-NYW Document 1 Filed 12/13/18 USDC Colorado Page 2 of 56




  business relations, and allege as follows. These claims arise out of Defendants’ infringement of

  Plaintiffs’ trademarks in connection with Defendants’ unlawful and unauthorized advertisement

  and sale of OtterBox®- and LifeProof®-brand products on the Internet, including the sale of

  defective, damaged, and poor quality products bearing the OtterBox® and LifeProof® marks.

                            PARTIES, JURISDICTION, AND VENUE

         1.      Plaintiff Otter Products, LLC is a Colorado limited liability company with its

  principal place of business in Fort Collins, Colorado.

         2.      Plaintiff TreeFrog Developments, Inc. is a Delaware corporation with its principal

  place of business in Fort Collins, Colorado.

         3.      Upon information and belief, Defendant Outlook Acquisition Corp. is a New

  Jersey corporation with its principal place of business in Edison, New Jersey, who operates and

  does business throughout the United States as the “Amazing Deals Online” storefront on

  www.amazon.com (“Amazon”).

         4.      Upon information and belief, Defendant Avi Sakkal is a natural person who

  resides in Brooklyn, New York, who operates and does business throughout the United Sates

  under the “Amazing Deals Online” storefront on Amazon.           Upon information and belief,

  Defendant Avi Sakkal directs, controls, ratifies, participates in, and is the moving force behind

  the unlawful activity alleged herein.

         5.      Upon information and belief, Defendant Eli Sakkal is a natural person who

  resides in Brooklyn, New York, who operates and does business throughout the United Sates

  under the “Amazing Deals Online” storefront on Amazon.           Upon information and belief,




                                                   2
Case 1:18-cv-03196-RM-NYW Document 1 Filed 12/13/18 USDC Colorado Page 3 of 56




  Defendant Eli Sakkal directs, controls, ratifies, participates in, and is the moving force behind the

  unlawful activity alleged herein.

         6.       The true names, involvement, and capacities, whether individual, corporate,

  associated or otherwise of the Doe Defendants are unknown to Plaintiffs. Therefore, Plaintiffs

  sue the Doe Defendants by a fictitious name. Plaintiffs are informed and believe, and on that

  basis allege, that the Doe Defendants sued herein are equally responsible for the events and

  occurrences referred to herein or otherwise interested in the outcome of the dispute. When the

  true names, involvement, and capacities of these parties are ascertained, Plaintiffs will seek leave

  to amend this Complaint accordingly.

         7.       This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1331 and

  1338, and 28 U.S.C. § 1367. Otter’s federal claims are predicated on 15 U.S.C. § 1114 and 15

  U.S.C. § 1125(a) and (c), and its claims arising under the state law are substantially related such

  that they form part of the same case or controversy under Article III of the United States

  Constitution.

         8.       This Court has personal jurisdiction over Defendants because they have sold,

  distributed, shipped, marketed, and advertised infringing goods bearing Plaintiffs’ trademarks in

  Colorado and have done so with the knowledge that Plaintiffs are located in Colorado and will be

  harmed by Defendants’ actions in Colorado.

         9.       Defendants are subject to the Court’s personal jurisdiction with respect to this

  action pursuant to Colorado’s long-arm statute, Col. Rev. Stat. § 13-1-124(1)(a), as persons

  transacting business within the State of Colorado.




                                                   3
Case 1:18-cv-03196-RM-NYW Document 1 Filed 12/13/18 USDC Colorado Page 4 of 56




         10.     Defendants are subject to the Court’s personal jurisdiction with respect to this

  action pursuant to Colorado’s long-arm statute, Col. Rev. Stat. § 13-1-124(1)(b), as persons

  committing tortious acts within the State of Colorado.

         11.     This Court has personal jurisdiction over Defendants sufficient to satisfy

  Constitutional due process because each Defendant has sufficient minimum contacts with the

  State of Colorado with respect to the subject matter of this action, such that each could

  reasonably anticipate being brought into court in this forum. Defendants have purposefully

  directed their activities at the State of Colorado purposefully availed themselves of the privilege

  of doing business in the State of Colorado by operating a highly interactive online storefront in

  which they sell, distribute, ship, market, and advertise infringing goods bearing Plaintiffs’

  trademarks in Colorado. Through this interactive online storefront, Defendants have advertised,

  sold, and shipped infringing products bearing Plaintiffs’ trademarks in Colorado and to Colorado

  consumers. Defendants’ actions have caused injury to Plaintiffs in Colorado and Defendants

  engaged in these actions with the knowledge that their actions would cause injury to Plaintiffs in

  Colorado.

         12.     Venue is proper in this District and in this Division under, without limitation,

  28 U.S.C. § 1391(b)(2)-(3), because a substantial part of the events or omissions giving rise to

  the claims occurred in this District.

                                    FACTUAL ALLEGATIONS

                                  Plaintiffs And Their Trademarks

         13.     Plaintiffs develop, manufacture, market, and sell premium mobile device,

  smartphone, and tablet cases and accessories, and outdoor products such as coolers and drybags,



                                                  4
Case 1:18-cv-03196-RM-NYW Document 1 Filed 12/13/18 USDC Colorado Page 5 of 56




  under the OtterBox® brand (“OtterBox Products”) and LifeProof® brand (“LifeProof Products”)

  (collectively, “Otter Products”). Plaintiffs sell Otter Products exclusively through a network of

  authorized resellers (“Authorized Resellers”).

         14.     Plaintiffs devote a significant amount of time, energy, and resources toward

  protecting the value of the OtterBox and LifeProof brands, products, names, and reputation. By

  distributing Otter Products exclusively through their own website and through Authorized

  Resellers, Plaintiffs are able to ensure the safety and satisfaction of consumers and maintain the

  integrity and reputation of the OtterBox and LifeProof brands. In the highly competitive mobile

  device accessories and outdoor products industries, quality, customer support, and warranties are

  fundamental to a customer’s decision to purchase a product.

         15.     To promote and protect the OtterBox brand, Otter has registered several

  trademarks with the United States Patent and Trademark Office, including, but not limited to:

  OTTERBOX® (U.S. Trademark Reg. Nos. 5,439,652; 5,498,180; 4,602,221; and 3,788,534);

  DEFENDER SERIES® (U.S. Trademark Reg. No. 4,616,874); STRADA SERIES® (U.S.

  Trademark Reg. No. 4,864,518); STATEMENT SERIES® (U.S. Trademark Reg. No.

  4,952,893); SYMMETRY SERIES® (U.S. Trademark Reg. No. 4,709,178); PURSUIT

  SERIES® (U.S. Trademark Reg. No. 4,280,846); ALPHA GLASS® (U.S. Trademark Reg. No.

  4,702,961); VENTURE® (U.S. Trademark Reg. No. 5,449,981); TROOPER® (U.S. Trademark

  Reg. No. 5,496,963); and ELEVATION® (U.S. Trademark Reg. No. 5,444,887) (collectively,

  the “OtterBox Trademarks”).

         16.     To promote and protect the LifeProof brand, TreeFrog has numerous trademarks

  with the United States Patent and Trademark Office, including, but not limited to:



                                                   5
Case 1:18-cv-03196-RM-NYW Document 1 Filed 12/13/18 USDC Colorado Page 6 of 56




  LIFEPROOF® (U.S. Registration Nos. 4,519,288; 4,520,890; 4,360,963; and 4,057,201);

  LIFEJACKET® (U.S. Registration No. 4,354,783); and LET’S GO!® (U.S. Registration No.

  4,285,129).

         17.     The registrations for the OtterBox Trademarks and LifeProof Trademarks

  (collectively, the “Otter Trademarks”) are valid, subsisting and in full force and effect.

         18.     Pursuant to 15 U.S.C. § 1065, the Otter Trademarks serve as conclusive evidence

  of Plaintiffs’ ownership of the marks and right to use and direct the use of the marks in

  commerce and in connection with the sale and distribution of OtterBox- and LifeProof-brand

  products identified in the registrations, as provided by 15 U.S.C. § 1115(b).

         19.      Otter filed the OTTERBOX® trademark in April 2009, and it was registered in

  May 2010. Otter has actively used the OTTERBOX® trademark since that time.

         20.     Otter actively uses, advertises, and markets all of the Otter Trademarks in

  commerce throughout the United States.

         21.     Consumers recognize the Otter Trademarks as being associated with mobile

  device cases and accessories and outdoor products on the leading edge of innovation, quality,

  and durability, in those industries.

         22.     Because of the quality, reliability, and durability of Otter Products, consumers

  trust the OtterBox and LifeProof brands and associate the OtterBox and LifeProof names with

  high quality, reliable, and durable products.

         23.     For all of these reasons, the Otter Trademarks are widely recognized by the

  general consuming public of the United States and Otter is recognized as the source of products

  bearing the Otter Trademarks.



                                                    6
Case 1:18-cv-03196-RM-NYW Document 1 Filed 12/13/18 USDC Colorado Page 7 of 56




         24.      Due to the superior quality and exclusive distribution of Otter Products, and

  because Otter is uniquely recognized as the source of these high quality products, the Otter

  Trademarks have considerable value.

                    Online Marketplaces And The Challenges They Present To
                                    Otter Product Quality

         25.      E-commerce retail sales have exploded over the past decade. From 2007 to 2017,

  the percentage of retail sales that were completed through e-commerce channels rose from 3.1%

  to 8.2%.      https://www.digitalcommerce360.com/2017/02/17/us-e-commerce-sales-grow-156-

  2016/; https://fred.stlouisfed.org/series/ECOMPCTSA.

         26.      In 2016, consumers spent $394.86 billion on e-commerce sales, a 15.6% increase

  from 2015. Id. The massive growth in e-commerce is being driven largely by sales on online

  marketplaces.    For example, in 2016 United States consumers spent $147.0 billion in e-

  commerce sales on Amazon, a 31.3% increase from 2015. Id.

         27.      While the online marketplaces have created a great deal of opportunity, they also

  greatly challenge a manufacturer’s ability to control the quality and safety of its products.

         28.      For example, consumers who purchase products through the online marketplaces

  cannot touch, inspect, or interact with the product before purchasing it and cannot select a

  different product if the one they initially select is damaged or has been tampered with. Instead,

  consumers must trust that the product they choose over the Internet will arrive and be of the

  quality they expect and typically receive from the manufacturer.

         29.      The online marketplaces also allow third parties to sell products anonymously,

  i.e., without disclosing their actual identity or sources to consumers. As such, any person who is

  able to obtain a manufacturer’s products through unauthorized diversion can sell them on the


                                                   7
Case 1:18-cv-03196-RM-NYW Document 1 Filed 12/13/18 USDC Colorado Page 8 of 56




  online marketplaces without having to reveal his/her identity to the consuming public. This

  effectively prevents the manufacturer and the consumer from being able to reach sellers, like

  Defendants, and address quality concerns.

           30.     It is common for these unauthorized sellers to sell diverted products of inferior or

  otherwise      questionable    quality   in     shipments   to    unwitting    consumers.        See

  https://www.cnbc.com/2016/09/08/greed-report-your-quest-for-savings-could-land-you-in-the-

  gray-market.html. Indeed, there is an “epidemic” of counterfeit products being sold on the

  online marketplaces that diverters are exploiting because they know consumers trust

  marketplaces and assume that the products they are buying through the marketplaces are

  genuine.       See https://www.bloomberg.com/news/articles/2016-11-28/amazon-gets-real-about-

  fakes.

           31.     Because these diverters, like Defendants, operate anonymously on marketplaces

  and undertake great measures to maintain anonymity, manufacturers have no ability to exercise

  control over the products they sell. A manufacturer’s inability to exercise control over the

  quality of its products presents serious risks to the satisfaction and safety of consumers.

           32.     The reality of online marketplaces also poses threats to a manufacturer’s ability to

  maintain its goodwill, reputation, and brand integrity.

           33.     When purchasing products on a marketplace, customers cannot easily distinguish

  between a manufacturer’s authorized and unauthorized sellers. Indeed, on some marketplaces all

  sellers are listed under one product listing.




                                                     8
Case 1:18-cv-03196-RM-NYW Document 1 Filed 12/13/18 USDC Colorado Page 9 of 56




         34.     When a customer purchases a product on a marketplace and receives a damaged,

  defective, or poor quality product, the customer is much more likely to associate that frustration

  with the brand/manufacturer than the anonymous seller.

         35.     The online marketplaces give disgruntled customers a powerful and convenient

  forum to air their grievances about problem products – online product reviews. Any consumer

  who is dissatisfied with a product he/she receives can post a review on the marketplace for all

  other consumers across the world to see. These reviews, which are often permanently fixed, will

  often criticize the brand/manufacturer, not the seller.

         36.     These product reviews have a significant impact on a brand’s reputation. Survey

  results show that 82% of United States adults sometimes consult online reviews for information

  when they consider buying a new product online and 40% “always” or “almost always” consult

  such reviews. See http://www.pewinternet.org/2016/12/19/online-reviews/.

         37.     Consumers place extraordinary trust in these online reviews. Indeed, consumers

  are more than 10 times more likely to rely on consumer-generated product reviews than product

  descriptions written by manufacturers.      See https://www.emarketer.com/Article/Moms-Place-

  Trust-Other-Consumers/1007509.

         38.     Because of the reliance consumers place on online reviews, negative online

  reviews can be the death knell for a manufacturer’s online product listings. According to one

  study, merely three negative online reviews will deter a majority (67%) of online consumers

  from purchasing a particular product. See https://econsultancy.com/blog/7403-how-many-bad-

  reviews-does-it-take-to-deter-shoppers.




                                                    9
Case 1:18-cv-03196-RM-NYW Document 1 Filed 12/13/18 USDC Colorado Page 10 of 56




           Otter Products Have Been The Target Of Multiple Negative Online Marketplace
           Reviews From Customers Who Purchased Products From Unauthorized Sellers

         39.     Plaintiffs have been victim of the issues caused by unauthorized sellers on the

  online marketplaces. Indeed, Otter Products have received several negative online marketplace

  reviews from customers who received poor quality, defective, or knockoff products from

  unauthorized sellers, like Defendants.

         40.     For example, on October 21, 2017, a customer, Robert Holland, complained that

  he received a damaged, poor quality product: “Cracked the first week I had it. The hard outer

  case split. Never saw anything like it. Makes me think it is not a genuine Otterbox but instead a

  cheap copy. Very dissatisfied.”




         41.     On November 21, 2017, a customer, Kathryn Wade, complained that she received

  a poor quality product: “STUNK like chinese chemicals (even though both inner rubber shell

  and outer hard plastic said MADE IN USA. . . .otterbox is going cheap now…older models of

  their cases did NOT stink like chinese chemicals.”




         42.     On November 29, 2017, a customer, Michael H., complained he received a poor

  quality product that he suspected was counterfeit: “Not sure if this Otterbox Commuter case was

  the real deal. Suspect it was a knock-off.”



                                                 10
Case 1:18-cv-03196-RM-NYW Document 1 Filed 12/13/18 USDC Colorado Page 11 of 56




          43.     On February 3, 2018, a customer, Dot, complained that she received a damaged

  product that did not match the product description:       “Ordered black and it was blue and

  completely broken/”.”




          44.     On March 18, 2018, a customer, Amazon Customer, complained that the product

  received did not fit the iPhone 8 as the product listing purported: “Seriously disappointed in

  Otterbox.. . . . This case DOES NOT fit the iPhone 8. It says it does but the case does not

  properly fit the 8.”




          45.     On April 3, 2018, another customer, Stephanie Harvey, complained that she

  received a product that did not match the product description online: “I got this case assuming it

  would match the colors on amazon[.] When I got the case however it was purple. . . . Now I am

  not sure if Otterbox was the ones who put the wrong color in the box or if it was amazon but

  considering a paid a decent amount of money I expected the order to match the description.”


                                                 11
Case 1:18-cv-03196-RM-NYW Document 1 Filed 12/13/18 USDC Colorado Page 12 of 56




         46.     Upon information and belief, other consumers have complained about the

  products they received from unauthorized sellers, like Defendants, including the sale of

  damaged, defective, tampered with, and poor quality products bearing the Otter Trademarks.

         47.     Upon information and belief, some of these complaints were made by consumers

  in response to products that were purchased from Defendants.

    Otter Has Implemented Strict Quality Controls To Combat The Problems Presented By
       The Online Marketplaces, Protect The Value Of Its Trademarks, And To Ensure
       Customers Receive The Genuine, High Quality Products They Expect From Otter

         48.     Recognizing the risks to consumers and to the OtterBox and LifeProof reputation

  caused by the unauthorized sale of Otter Products on the online marketplaces, Otter has

  implemented quality controls that apply to Otter Products sold in both brick and mortar retail

  settings and online with the twin aims of protecting consumers and the value and goodwill

  associated with the OtterBox and LifeProof brands.

         49.     The goal of these quality controls is to ensure that consumers who purchase Otter

  Products online receive products that feature all of the special characteristics that consumes have

  come to expect from products sold under the OtterBox and LifeProof names – including the

  OtterBox warranty, quality, and reliability.

         50.     The quality controls seek to minimize the likelihood that poor quality products

  will reach consumers. Preventing consumers from receiving damaged, defective, and poor




                                                  12
Case 1:18-cv-03196-RM-NYW Document 1 Filed 12/13/18 USDC Colorado Page 13 of 56




  quality products protects consumers from confusion and unsafe products and also protects the

  value and goodwill associated with the OtterBox and LifeProof brands.

         51.     Otter abides by its quality control requirements and requires its Authorized

  Resellers to abide by the quality control requirements.

         52.     Otter’s ability to exercise these quality controls is essential to the integrity, safety,

  and quality of Otter Products, as well as the value of the Otter Trademarks and other intellectual

  property.

                    Authorized Resellers Are Required To Adhere To Otter’s
                     Quality Control And Customer Service Requirements

         53.     Otter maintains its strict quality controls over Otter Products by conducting all

  sales through its Authorized Resellers.

         54.     Otter Authorized Resellers are required to abide by Otter’s authorized reseller

  policies and agreements (the “Otter Rules.”)

         55.     The Otter Rules limit to whom and where Authorized Resellers may sell Otter

  Products. To prevent third parties from acquiring and reselling Otter Products, the Otter Rules

  permit Otter’s Authorized Distributors to sell Otter Products only to Authorized Resellers that

  are approved by Otter and permit Authorized Resellers to sell Otter Products only to end users.

  Authorized Resellers are specifically prohibited from selling products to other resellers or

  anyone who intends to resell the products.

         56.     Authorized Resellers are also prohibited from selling products on unauthorized

  websites, including third-party marketplaces such as Amazon, eBay, Walmart Marketplace, or

  Craigslist, without prior written consent of Otter.




                                                    13
Case 1:18-cv-03196-RM-NYW Document 1 Filed 12/13/18 USDC Colorado Page 14 of 56




         57.     These restrictions are essential to Otter’s ability to exercise its quality controls

  over Otter Products because they allow Otter to know which of its Authorized Resellers are

  approved to sell online and where its Authorized Resellers are selling online. If a quality issue

  arises through an online sale, Otter can identify the Authorized Reseller that made the sale,

  contact the Authorized Reseller, and address the issue immediately. Otter is unable to take such

  action against unauthorized sellers because it does not know who these sellers are and cannot

  obtain their cooperation in addressing any product quality issues that may arise.

         58.     In addition to restricting where and how Authorized Resellers can sell Otter

  Products, the Otter Rules also require Authorized Resellers to adhere to Otter’s quality control

  requirements related to the inspection, handling, and storage of Otter Products.

         59.     To ensure that customers receive the genuine and high-quality products they

  expect from Otter, the Otter Rules require that Authorized Resellers inspect all Otter Products for

  damages, defects, evidence of tampering, and other non-conformance and remove all such

  products from inventory. Authorized Resellers are prohibited from selling damaged or defective

  products.

         60.     The Otter Rules also require that Authorized Resellers store Otter Products in

  accordance with guidelines issued by Otter. This requirement helps ensure that Otter Products

  are stored properly and are not damaged prior to being shipped to the consumer.

         61.     To avoid consumer confusion and ensure that customers receive genuine Otter

  Products, Authorized Resellers are prohibited from relabeling, repackaging, or altering Otter

  Products. Authorized Resellers must not remove, translate, or modify the contents of any label

  or literature on or accompanying Otter Products. Further, Authorized Resellers are prohibited



                                                  14
Case 1:18-cv-03196-RM-NYW Document 1 Filed 12/13/18 USDC Colorado Page 15 of 56




  from tampering with, defacing, or otherwise altering any identifying information on Otter

  Products, including any serial number, UPC code, or other identifying information.

          62.     Otter also ensures that consumers receive safe products by requiring that

  Authorized Resellers assist with recalls and other consumer safety information efforts.

          63.     The Otter Rules also require that Authorized Resellers provide certain services to

  their customers. Authorized Resellers must familiarize themselves with the features of all Otter

  Products kept in their inventory.     This requirement ensures that Authorized Resellers are

  uniquely qualified to recommend the Otter Products best suited for end-user consumers’ needs.

          64.     Following the sale of Otter Products, Authorized Resellers supply ongoing

  support to end-user consumers and are required to provide customer service and support by

  promptly responding to consumer inquiries.

          65.     Otter’s quality control requirements are legitimate and substantial and have been

  implemented so that Otter can control the quality of goods manufactured and sold under the

  Otter Trademarks, so as to protect consumers, as well as the value and goodwill associated with

  the Otter Trademarks.

          66.     Otter’s quality control requirements are also material, as they are designed to

  protect consumers and prevent them from receiving poor quality products. Consumers would

  find it material and relevant to their purchasing decision to know whether an Otter Product they

  were considering buying was being sold by an Authorized Reseller who is subject to Otter’s

  quality control requirements or whether the product is being sold by an unauthorized seller who

  is not subject to, and does not abide by, Otter’s quality controls and over whom Otter is unable to

  exercise its quality controls.



                                                  15
Case 1:18-cv-03196-RM-NYW Document 1 Filed 12/13/18 USDC Colorado Page 16 of 56




   Given The Flood Of Poor Quality Products Being Sold By Unauthorized Sellers On Online
       Marketplaces And Consumers’ Inability to Inspect Such Products, Otter Imposes
           Additional Requirements On Its Authorized Resellers Who Sell Online

         67.       Given the many unscrupulous resellers, like Defendants, selling products online

  today, any party wishing to sell Otter Products online must first be vetted and approved by Otter

  to be an authorized online reseller (“Authorized Online Resellers”). Authorized Online Resellers

  may sell Otter Products only on websites and through marketplace storefronts that Otter has

  specifically approved, which again allows Otter to have full visibility and oversight over those

  parties authorized to sell its products online.

         68.       Authorized Online Resellers are vetted by Otter to ensure that they meet Otter’s

  criteria and that they will properly represent the OtterBox and LifeProof brands.

         69.       Critical to Otter’s ability to exercise its quality controls over products sold online

  is that Otter must know where its Authorized Online Resellers are selling online, and if they are

  selling on an online marketplace, under what storefront names. Accordingly, Authorized Online

  Resellers are prohibited from selling anonymously and must clearly state their business name

  and current contact information on all websites where they sell. This requirement allows Otter to

  verify its Authorized Online Resellers and to immediately address any quality issues or negative

  reviews that arise.

         70.       To be approved by Otter, Authorized Online Resellers must have an appropriately

  registered and recognized business that meets applicable criteria (i.e. credit, sales history, facility

  requirements).

         71.       Authorized Online Resellers must also have an acceptable online review history,

  without a significant presence of negative product or seller reviews.



                                                    16
Case 1:18-cv-03196-RM-NYW Document 1 Filed 12/13/18 USDC Colorado Page 17 of 56




         72.     Authorized Online Resellers must also have an acceptable business operating

  record, which includes evaluating, among other things, any lawsuits, complaints, or actions

  related to the delivery of damaged products, misrepresented products, poor quality products, or

  other similar issues.

         73.     In addition to complying with the quality controls and customer service

  requirements discussed above, Authorized Online Resellers must also adhere to several

  additional requirements.

         74.     Authorized Online Resellers must comply with all applicable data security,

  accessibility, and privacy requirements.

         75.     Authorized Online Resellers must agree not to represent or advertise any product

  as “new” that has been opened or repackaged. Typically, if a customer returns a product that

  was purchased through a marketplace, the marketplace will repackage the product and allow it to

  be relisted as new. Otter prohibits its Authorized Online Resellers from allowing this to occur in

  order to ensure that customers receive the high quality Otter Products they expect.

         76.     Unless otherwise approved by Otter, Authorized Online Resellers must agree to

  not fulfill orders in any way that results in the shipped product not coming from product stock in

  the Authorized Online Resellers’ possession. Otter must review and approve any use of third-

  party fulfillment services.

         77.     Authorized Online Resellers must also cooperate with any product tracking Otter

  implements or utilizes.

         78.     Authorized Online Resellers must have a mechanism for soliciting customer

  feedback/reviews and must take appropriate steps to address that feedback. Authorized Online



                                                 17
Case 1:18-cv-03196-RM-NYW Document 1 Filed 12/13/18 USDC Colorado Page 18 of 56




  Resellers must also cooperate with Otter in investigating any negative product reviews. Again,

  this is a critical component of Otter’s quality control program because it allows Otter to quickly

  address quality issues that arise, which it is unable to do for products sold by unauthorized sellers

  like Defendants.

         79.     Authorized Online Resellers who sell on Amazon must also maintain a certain

  seller feedback score.

         80.     Authorized Online Resellers who sell on Amazon must prevent the commingling

  of their Otter Products with the products of other sellers in Amazon warehouses and must

  prevent orders from being fulfilled in any way that potentially results in delivery to the consumer

  of a product from another seller’s stock. This requirement is crucial to ensuring that consumers

  who purchase products through Authorized Online Resellers receive genuine Otter Products.

  Most sellers who store products in Amazon’s warehouses allow their products to be commingled

  with other sellers’ inventory.    As such, when a consumer purchases a product through a

  particular storefront, the consumer could receive a product that came from the inventory of a

  number of different sellers, including a product that is counterfeit. Otter’s anti-commingling

  quality control requirement prevents this from happening and ensures that the Otter Products that

  are sold by its Authorized Online Resellers are products that were distributed through Otter’s

  authorized channels and comply with Otter’s quality controls.

         81.     To further its efforts and ability to assure product quality and adherence to its

  quality control standards, protect the value and goodwill associated with the Otter brand, and to

  prevent consumer confusion, Otter has approved a very limited number of Authorized Online

  Resellers on the Amazon Marketplace. This limitation allows Otter to closely monitor seller and



                                                   18
Case 1:18-cv-03196-RM-NYW Document 1 Filed 12/13/18 USDC Colorado Page 19 of 56




  product reviews and to promptly address any product quality issues directly with its approved

  sellers.     This limitation also helps prevent the confusion that exists when consumers are

  presented with many marketplace sellers and are unable to discern which sellers are authorized

  and which are selling products that are subject to and protected by Otter’s quality controls.

             82.   The additional quality control requirements that Otter imposes on its Authorized

  Online Resellers are legitimate and substantial and have been implemented to allow Otter to

  control the quality of Otter Products that are sold on the online marketplaces and quickly address

  any quality issues that arise.

             83.   These quality controls are also material, as they have been implemented to ensure

  that consumers purchasing Otter Products on the online marketplaces receive genuine, high-

  quality Otter Products that abide by Otter’s quality controls.       Consumers purchasing Otter

  Products on the online marketplaces would find it relevant to their purchasing decision to know

  whether the product they are purchasing is being purchased from an Authorized Online Reseller

  who is subject to, and abides by, Otter’s quality controls.

                            Otter Audits Its Authorized Online Resellers
                   To Ensure They Comply With Its Quality Control Requirements

             84.   In order to ensure that its Authorized Online Resellers adhere to Otter’s quality

  control requirements, Otter regularly monitors sales of its products online and on the online

  marketplaces.

             85.   Pursuant to this program, Otter monitors Authorized Online Resellers and online

  product and seller reviews, conducts test purchases and inspections, and confirms its Authorized

  Online Resellers’ compliance with all of its quality control and Authorized Online Reseller

  requirements.


                                                   19
Case 1:18-cv-03196-RM-NYW Document 1 Filed 12/13/18 USDC Colorado Page 20 of 56




         86.     Otter is also able to communicate with its Authorized Online Resellers to

  understand the nature of any product quality issues or negative reviews and to facilitate

  appropriate follow-on action items.

         87.     Otter is also able to discipline Authorized Online Resellers that fail to comply

  with its quality control requirements.

                 Genuine OtterBox Products Come With A Limited Warranty;
                               Defendants’ Products Do Not

         88.     OtterBox Products purchased from Otter and Authorized Resellers come with the

  OtterBox Limited Warranty (the “OtterBox Warranty”). The OtterBox Warranty provides that a

  customer can receive a repair or replacement product if a product has a defect in manufacturing,

  materials, or workmanship during the warranty period applicable to the product.

         89.     As discussed above, Otter cannot ensure the quality of the products sold by

  unauthorized sellers, like Defendants, who are not subject to Otter’s control. For this reason, the

  OtterBox Warranty is not available for OtterBox Products sold by unauthorized sellers, like

  Defendants, who do not comply with Otter’s quality controls and standards.

         90.     The OtterBox Warranty is a material component of genuine OtterBox Products.

         91.     Consumers would find it material and relevant to their purchasing decision to

  know whether an OtterBox Product they were considering buying was covered by the OtterBox

  Warranty.    If a consumer knew a product did not come with the OtterBox Warranty, the

  consumer would be less likely to purchase the product.




                                                  20
Case 1:18-cv-03196-RM-NYW Document 1 Filed 12/13/18 USDC Colorado Page 21 of 56




      Defendants Are Not Authorized Resellers Or Authorized Online Resellers And Are
                  Illegally Selling Products Bearing The Otter Trademarks

         92.     In addition to auditing its Authorized Online Resellers, due to the risks to

  consumers and the reputational concerns associated with the illegal sale of products bearing the

  Otter Trademarks by unauthorized Internet sellers, Otter polices the sale of its products online.

         93.     In the course of monitoring online listings of Otter Products, Otter discovered

  products bearing the Otter Trademarks being illegally sold by Defendants on Amazon under the

  storefront name “Amazing Deals Online.”

         94.     Upon information and belief, Defendants created their Amazon storefront in 2017,

  and began selling products bearing the Otter Trademarks through the storefront thereafter.

         95.     Defendants are not Authorized Resellers of Otter Products and are not subject to,

  and do not comply with, Otter’s Authorized Reseller requirements or the Otter Rules.

         96.     Defendants are also not Authorized Online Resellers of Otter Products and do not

  comply with the additional quality control requirements Otter imposes on its Authorized Online

  Resellers.

         97.     Defendants have not applied to be Authorized Online Resellers of Otter Products

  and Otter has not approved Defendants to be Authorized Online Resellers of its products.

         98.     Defendants could not be approved as Authorized Online Resellers because they

  do not comply with Otter’s requirements.

         99.     Defendants do not comply with Otter’s requirements because they operate their

  business anonymously. Defendants sell products on their Amazon storefront anonymously and

  do not provide customers information about their business or how to contact them.




                                                  21
Case 1:18-cv-03196-RM-NYW Document 1 Filed 12/13/18 USDC Colorado Page 22 of 56




         100.    Defendants do not comply with Otter’s requirements because they do not operate

  an appropriately registered and recognized business that satisfies the credit, sales, history, and

  facility requirements that otter requires of its Authorized Online Resellers.

         101.    Defendants do not comply with Otter’s requirements because they do not have an

  acceptable online review history or business operating record. As set forth below, multiple

  consumers have complained about the products Defendants sold to them and that Defendants are

  selling fake, knockoff, and poor quality products.

         102.    Despite not being approved as Authorized Resellers or Authorized Online

  Resellers and not meeting the quality control requirements Otter imposes on its Authorized

  Resellers and Authorized Online Resellers, Defendants have sold, and continue to sell, products

  bearing the Otter Trademarks on their Amazon storefront.

         Defendants Are Selling Damaged, Defective, Used, And Poor Quality Products
                              Through Their Amazon Storefront

         103.    Defendants do not abide by Otter’s quality control requirements.

         104.    Evidence of Defendants’ failure to comply with Otter’s quality control

  requirements can be seen by reviewing the customer reviews on the Amazon storefront page.

         105.    Multiple consumers have posted negative reviews about the products that

  Defendants sold them through their Amazon storefront.

         106.    For example, on December 5, 2018, a customer, Shannon McEver, complained

  that she received damaged and defective products: “I ordered two of these cartridges and one

  was leaking when we took it out of the box and the other one worked for a few faxes and it

  started inconsistent printing.”




                                                   22
Case 1:18-cv-03196-RM-NYW Document 1 Filed 12/13/18 USDC Colorado Page 23 of 56




         107.     On December 2, 2018, a customer, Jeff L., complained that he received a poor

  quality, damaged product: “The menorah was not as nice as the picture. It was also broken and

  missing the middle light (candle). Now my family does not have a menorah for the holiday as the

  replacement would not arrive in time.”




         108.     On November 23, 2018, a customer complained that they received a defective

  product: “It doesn’t work”




         109.     On November 10, 2018, a customer Tedpr, complained that he received a used

  product: “The mouse I received was used, not new!!!!! It has wear marks on the bottom, there

  was no battery protector, it was dull, dingy, dirty, and full of hand prints. It is also not recognized

  by Microsoft Mouse and Keyboard Center leading me to think this may be either defective or

  counterfeit.”




         110.     These types of complaints about Defendants are typical of the complaints made

  about the products sold and the customer service provided by unauthorized sellers, including the

  sale of damaged and poor quality products.




                                                    23
Case 1:18-cv-03196-RM-NYW Document 1 Filed 12/13/18 USDC Colorado Page 24 of 56




         111.   Upon information and belief, additional consumers have made complaints about

  the quality of products Defendants sold them, including complaints related to products bearing

  the Otter Trademarks.

                      Defendants Do Not Abide By Otter’s Quality Controls
                             And Customer Service Requirements

         112.   Defendants do not abide by Otter’s quality control measures that are imposed

  upon genuine Otter Products.

         113.   Defendants do not comply with Otter’s quality control requirements because they

  have not provided Otter their business information or given Otter an opportunity to vet them to

  determine if they meet Otter’s high level of standards that they demand of their Authorized

  Online Resellers.

         114.   Defendants do not comply with Otter’s quality control requirements because they

  sell products on their Amazon storefront anonymously. Defendants’ storefront page does not

  include their mailing address, phone number, email address, or any other contact information. In

  fact, as discussed further below, Defendants undertake great efforts to maintain anonymity and

  prevent anyone from contacting them regarding their business and the shady, poor quality

  products they sell to unwitting consumers.      Defendants’ concerted efforts at maintaining

  anonymity prevents Otter from addressing any quality control issues or negative reviews that

  arise out of Defendants’ sale of products bearing the Otter Trademarks, such as the complaints

  discussed above.

         115.   Defendants also do not comply with Otter’s quality control requirements because

  they have not disclosed to Otter where they acquire products that bear the Otter Trademarks.




                                                24
Case 1:18-cv-03196-RM-NYW Document 1 Filed 12/13/18 USDC Colorado Page 25 of 56




  Defendants’ failure to provide such information prevents Otter from determining if any products

  Defendants are selling or have sold are subject to a recall or consumer safety information effort.

         116.    Defendants do not comply with Otter’s quality control inspection requirements

  because, upon information and belief, they do not inspect the products they sell for damage,

  defects, evidence of tampering, and other non-conformance and remove all such products from

  inventory; instead, they sell products bearing the Otter Trademarks that are damaged, defective,

  and that have been tampered with.

         117.    Defendants do not comply with Otter’s quality control storage requirements and,

  upon information and belief, do not store their products in accordance with the storage guidelines

  specified by Otter.

         118.    Defendants do not comply with Otter’s quality control storage requirements

  because they store their products at Amazon warehouses and, upon information and belief, allow

  their inventory stored at Amazon’s warehouses to be commingled with other sellers’ inventory.

  Defendants’ failure to comply with this quality control requirement results in their products

  being commingled with fake, counterfeit, and tampered with products from other sellers, and

  ultimately results in consumers purchasing fake, counterfeit, and tampered with products from

  Defendants’ storefront.

         119.    Defendants do not comply with Otter’s quality control storage requirements

  because Amazon fulfills their orders and, upon information and belief, they allow Amazon to

  fulfill orders from their storefront with products that do not come from Defendants’ inventory,

  including fake, counterfeit, and tampered with products. Defendants’ failure to comply with this




                                                  25
Case 1:18-cv-03196-RM-NYW Document 1 Filed 12/13/18 USDC Colorado Page 26 of 56




  quality control requirement results in unknowing consumers purchasing fake, counterfeit, and

  tampered with products from Defendants’ storefront.

         120.    Defendants do not comply with Otter’s quality control requirements because,

  upon information and belief, they sell products as “new” that have been opened or repackaged.

  Upon information and belief, Defendants allow products that are returned to Amazon to be

  repackaged and placed back in their inventory of products as “new” products. This results in

  consumers, who believe they are purchasing new Otter Products, actually receiving returned

  products that, in some cases, have been tampered with.

         121.    Defendants do not comply with Otter’s quality control requirements related to the

  handling, packaging, and shipping of products because, upon information and belief, they do not

  package and ship their products in accordance with Otter’s requirements and package and ship

  products in a manner that allows them to become damaged.

         122.    Defendants’ failure to abide by these quality controls interferes with Otter’s

  quality controls and prevents Otter from exercising control over the quality of products

  Defendants sell bearing the Otter Trademarks. Otter is unable to audit Defendants to ensure they

  are complying with Otter’s quality controls and/or close their account if they fail to comply with

  Otter’s quality control requirements.

         123.    Defendants’ failure to comply with these quality controls also interferes with

  Otter’s quality controls because it prevents Otter from being able to obtain Defendants’

  assistance with any recall or consumer safety information efforts that may arise related to any

  products they are selling or have sold in the past.




                                                   26
Case 1:18-cv-03196-RM-NYW Document 1 Filed 12/13/18 USDC Colorado Page 27 of 56




         124.    Defendants also do not comply with Otter’s customer service requirements

  because they are not qualified or trained to accurately describe, demonstrate, and sell the

  products in their inventory and to advise customers on how to use Otter Products safely and

  properly.

         125.    Defendants also do not comply with Otter’s customer service requirements

  because they do not, and are unable to, provide the advice to consumers that Otter requires of its

  Authorized Resellers and do not provide the type of ongoing support and response to consumer

  inquiries that Otter requires of its Authorized Resellers.

         126.    Defendants do not comply with Otter’s quality control and customer service

  requirements because they do not take appropriate steps to address negative reviews from

  customers and do not cooperate with Otter in investigating negative product reviews.

    Defendants Are Infringing On The Otter Trademarks By Selling Products Bearing The
     Otter Trademarks That Are Not Subject To, Do Not Abide By, And Interfere With
               Otter’s Quality Controls And Customer Service Requirements

         127.    For all of the reasons set forth above, the products Defendants sell bearing the

  Otter Trademarks fail to adhere to the extensive and legitimate quality controls that Otter

  exercises over Otter Products to protect consumers and its brand goodwill.

         128.    The products sold by Defendants are not subject to, do not abide by, and interfere

  with Otter’s quality controls and customer service requirements.

         129.    Because the products Defendants sell are not subject to, do not abide by, and

  interfere with Otter’s quality controls and customer service requirements, the products

  Defendants sell are materially different from genuine Otter Products.




                                                   27
Case 1:18-cv-03196-RM-NYW Document 1 Filed 12/13/18 USDC Colorado Page 28 of 56




         130.    Because the products Defendants sell are not subject to, do not abide by, and

  interfere with Otter’s quality controls and customer service requirements, the products

  Defendants sell are not genuine Otter Products.

         131.    Defendants’ unauthorized sale of products bearing the Otter Trademarks is likely

  to, and does, create customer confusion because customers who purchase products from

  Defendants believe they are purchasing genuine Otter Products, when, in fact, they are not.

         132.    Defendants’ unauthorized sale of products bearing the Otter Trademarks infringes

  on the Otter Trademarks and diminishes their value.

         133.    Despite these facts, Defendants have sold, and continue to sell, products bearing

  the Otter Trademarks through their Amazon storefront without Otter’s consent.

         134.    Upon information and belief, through their interactive Amazon storefront,

  Defendants have advertised and marketed infringing products bearing the Otter Trademarks to

  consumers in Colorado.

         135.    Upon information and belief, through their interactive Amazon storefront,

  Defendants have accepted and fulfilled orders of infringing products bearing the Otter

  Trademarks from consumers in Colorado.

         136.    Upon information and belief, through their interactive Amazon storefront,

  Defendants have shipped infringing products bearing the Otter Trademarks to Colorado.

   Defendants Are Infringing On The OtterBox Trademark By Selling Products Bearing The
          OtterBox Trademarks That Do Not Come With The OtterBox Warranty

         137.    As set forth above, genuine OtterBox Products purchased from Otter and its

  Authorized Resellers who comply with Otter’s quality controls come with the OtterBox

  Warranty.


                                                    28
Case 1:18-cv-03196-RM-NYW Document 1 Filed 12/13/18 USDC Colorado Page 29 of 56




         138.    Because Defendants are not Authorized Resellers of OtterBox Products and do

  not comply with Otter’s quality controls, the products they sell bearing the OtterBox Trademarks

  do not come with the OtterBox Warranty.

         139.    Because the products Defendants sell do not come with the OtterBox Warranty,

  they are materially different from genuine OtterBox Products.

         140.    Defendants’ unauthorized sale of products bearing the OtterBox Trademarks is

  likely to, and does, create customer confusion because customers who purchase products from

  Defendants believe they are purchasing genuine OtterBox Products that come with the OtterBox

  Warranty, when, in fact, they are not.

         141.    Defendants’ unauthorized sale of products bearing the OtterBox Trademarks

  infringes on the OtterBox Trademarks and diminishes their value.

         142.    Despite these facts, Defendants have sold, and continue to sell, products bearing

  the OtterBox Trademarks through their Amazon storefront without Otter’s consent.

            Defendants Are Engaging In False Advertising By Falsely Representing
              That The Products They Sell Come With The OtterBox Warranty

         143.    In addition to infringing on the Otter Trademarks, Defendants also falsely

  advertise that the products they sell come with the OtterBox Warranty.

         144.    Defendants’ Amazon product listings for OtterBox Products state that the

  products are covered by the OtterBox Warranty.         For example, Defendants are listing the

  following product that specifically states that it comes with the OtterBox Warranty:




                                                 29
Case 1:18-cv-03196-RM-NYW Document 1 Filed 12/13/18 USDC Colorado Page 30 of 56




         145.   In addition to the language in the product listings, Defendants are also

  representing that their products come with the OtterBox Warranty because they have listed the

  products as “New.” Pursuant to Amazon’s policies, a “New” product listing comes with the

  “original manufacturer’s warranty”:




  https://sellercentral.amazon.com/gp/help/external/200339950?language=en_US&ref=efph_2003

  39950_cont_521.




                                               30
Case 1:18-cv-03196-RM-NYW Document 1 Filed 12/13/18 USDC Colorado Page 31 of 56




         146.    As set forth above, the products Defendants sell do not come with the OtterBox

  Warranty. Thus, by representing to consumers that the products they sell are “New” and come

  with the OtterBox Warranty, Defendants are falsely advertising the products they are selling.

                            Otter Has Attempted To Stop Defendants’
            Illegal Sale Of Products Bearing The Otter Trademarks But Defendants
                    Continue To Willfully Infringe On The Otter Trademarks

         147.    After Otter discovered products bearing the Otter Trademarks being illegally sold

  on the “Amazing Deals Online” storefront, Otter investigated the storefront to determine who

  was operating the storefront.

         148.    Because Defendants do not disclose their business or contact information on their

  storefront and sell products through the storefront anonymously, Otter had to spend significant

  time and money investigating the storefronts to attempt to identify the sellers connected to the

  storefronts.

         149.    After conducting an investigation, Otter identified Defendants as the owner and

  operator of the “Amazing Deals Online” storefront.

         150.    On or about December 4, 2018, counsel for Otter sent a cease and desist letter to

  counsel for Defendants notifying them of their illegal conduct. The letter advised Defendants

  that they were infringing on the Otter Trademarks, tortiously interfering with Otter’s contracts,

  and causing harm to Otter. The letter demanded that Defendants immediately cease selling

  products bearing the Otter Trademarks.

         151.    Defendants continued to offer products bearing the Otter Trademarks on the

  “Amazing Deals Online” storefront.




                                                 31
Case 1:18-cv-03196-RM-NYW Document 1 Filed 12/13/18 USDC Colorado Page 32 of 56




         152.     On or about December 11, 2018, counsel for Otter sent an email to counsel for

  Defendants again demanding that Defendants immediately cease selling products bearing the

  Otter Trademarks and remove all such products from their Amazon storefront.

         153.     Defendants continued to offer products bearing the Otter Trademarks on the

  “Amazing Deals Online” storefront.

         154.     Defendants have ignored the letter Otter has sent them and continue to engage in

  their illegal activities and sale of products bearing the Otter Trademarks.

         155.     As discussed above, the products Defendants sell are not genuine Otter Products

  and are materially different from genuine Otter Products because they do not come with the

  OtterBox Warranty and are not subject to, interfere with, and do not comply with Otter’s quality

  controls.

         156.     By continuing to sell non-genuine products bearing the Otter Trademarks,

  Defendants have interfered with Otter’s ability to exercise control over products being sold

  bearing the Otter Trademarks.

         157.     Defendants have also misled, and continue to mislead, consumers into believing

  they are purchasing genuine Otter Products that come with the OtterBox Warranty when, in fact,

  they are not.

         158.     Defendants’ actions infringe on the Otter Trademarks.

         159.     Further, Defendants’ disregard of communications from Otter and continued

  selling of non-genuine products, despite being informed of its unlawful conduct, demonstrates

  that they are acting intentionally, willfully, and maliciously.




                                                   32
Case 1:18-cv-03196-RM-NYW Document 1 Filed 12/13/18 USDC Colorado Page 33 of 56




                   Defendants Are Tortiously Interfering With Otter’s Agreements
                                   With Its Authorized Resellers

         160.      Upon information and belief, Defendants have purchased Otter Products from

  Otter’s Authorized Resellers for purposes of reselling them on the Internet.

         161.      The Otter Rules prohibit Otter’s Authorized Resellers from selling Otter Products

  to third parties who intend to resell the products.

         162.      Defendants were informed of this prohibition by at least December 4, 2018.

  Indeed, the cease and desist letter Otter sent Defendants on December 4, 2018 informed

  Defendants that Otter restricts the manner in which Authorized Resellers may sell Otter Products

  and that Authorized Resellers may sell Otter Products only to end-user customers through

  authorized channels and are specifically prohibited from selling products to resellers or any

  person or entity they know or have reason to know intends to resell the products.

         163.      Defendants were also informed that by purchasing Otter Products from an

  Authorized Reseller for purposes of resale, they were causing a breach of the agreement between

  Otter and its Authorized Reseller and interfering with Otter’s agreements and business

  relationships.

         164.      Defendants were also advised that if they continued to acquire Otter Products

  from Otter’s Authorized Resellers for purposes of resale, they would be liable for tortiously

  interfering with Otter’s contracts and/or business relationships.

         165.      Despite being provided this information, upon information and belief, Defendants

  have continued to acquire Otter Products from Otter’s Authorized Resellers.




                                                   33
Case 1:18-cv-03196-RM-NYW Document 1 Filed 12/13/18 USDC Colorado Page 34 of 56




          166.   Upon information and belief, Defendants willfully and knowingly induced

  unknown Authorized Resellers to breach their agreements with Otter so that it could acquire

  Otter Products and resell them.

                                Otter Has Suffered Significant Harm
                                As A Result Of Defendants’ Conduct

          167.   As set forth above, the unauthorized sale of products bearing the Otter

  Trademarks through unauthorized sellers, such as Defendants, has caused significant harm to the

  OtterBox and LifeProof brands.

          168.   When a consumer receives a non-genuine, damaged, or poor quality product that

  does not come with the OtterBox Warranty from an unauthorized seller, such as Defendants, the

  consumer associates that negative experience with Otter. As such, Defendants’ ongoing sale of

  unauthorized products bearing the Otter Trademarks harms the OtterBox and LifeProof brands.

          169.   Plaintiffs have suffered, and will continue to suffer, significant monetary harm as

  a result of Defendants’ actions, including, but not limited to, loss of sales, damage to their

  intellectual property, and damage to their existing and potential business relations.

          170.   Plaintiffs have suffered, and will continue to suffer, irreparable harm to their

  reputation, goodwill, business and customer relationships, intellectual property rights, and brand

  integrity.

          171.   Plaintiffs are entitled to injunctive relief because Defendants will continue to

  unlawfully sell Otter Products and infringe on the Otter Trademarks, causing continued

  irreparable harm to Plaintiffs’ reputation, goodwill, relationships, intellectual property, and brand

  integrity.




                                                   34
Case 1:18-cv-03196-RM-NYW Document 1 Filed 12/13/18 USDC Colorado Page 35 of 56




          172.    Defendants’ conduct was knowing, intentional, willful, malicious, wanton, and

  contrary to law.

          173.    Defendants’ willful violations of the Otter Trademarks and continued pattern of

  misconduct demonstrate intent to harm Plaintiffs.

                                     FIRST CAUSE OF ACTION
                                       Trademark Infringement
                                  15 U.S.C. §§ 1114 and 1125(a)(1)(a)

          174.    Plaintiffs hereby incorporate the allegations contained in the foregoing Paragraphs

  as if fully set forth herein.

          175.    Plaintiffs are the owners of the Otter Trademarks.

          176.    Plaintiffs have registered the Otter Trademarks with the United States Patent and

  Trademark Office.

          177.    The Otter Trademarks are valid and subsisting trademarks in full force and effect.

          178.    Defendants willfully and knowingly used, and continue to use, the Otter

  Trademarks in interstate commerce for purposes of selling products bearing the Otter

  Trademarks on the Internet without Plaintiffs’ consent.

          179.    The products Defendants sell bearing the Otter Trademarks are not authorized for

  sale by Plaintiffs.

          180.    The products Defendants sell bearing the OtterBox Trademarks do not come with

  the OtterBox Warranty.

          181.    Otter has established and implemented legitimate and substantial quality controls

  that genuine Otter Products must comply with.




                                                  35
Case 1:18-cv-03196-RM-NYW Document 1 Filed 12/13/18 USDC Colorado Page 36 of 56




         182.    Otter abides by these quality controls and requires all of its Authorized Resellers

  to abide by these quality controls.

         183.    Otter’s quality controls are material, as they protect consumers and prevent them

  from receiving poor quality, damaged, and defective products.

         184.    The products Defendants sell bearing the Otter Trademarks are not subject to, do

  not abide by, and interfere with Otter’s quality controls and customer service requirements.

         185.    Because the products Defendants sell bearing the Otter Trademarks do not come

  with the OtterBox Warranty, and are not subject to, do not abide by, and interfere with Otter’s

  quality controls and customer service requirements, the products Defendants sell are materially

  different from genuine Otter Products.

         186.    Because the products Defendants sell bearing the Otter Trademarks do not come

  with the OtterBox Warranty, and are not subject to, do not abide by, and interfere with Otter’s

  quality controls and customer service requirements, the products Defendants sell are not genuine

  Otter Products.

         187.    Defendants’ unauthorized sale of products bearing the Otter Trademarks

  interferes with Otter’s quality controls and ability to exercise quality control over products

  bearing the Otter Trademarks.

         188.    Defendants’ unauthorized sale of products bearing the Otter Trademarks is likely

  to cause confusion, cause mistake, or deceive consumers because it suggests that the products

  Defendants offer come with the OtterBox Warranty and are subject to and abide by Otter’s

  quality controls when, in fact, they do not.




                                                 36
Case 1:18-cv-03196-RM-NYW Document 1 Filed 12/13/18 USDC Colorado Page 37 of 56




         189.    Defendants’ unauthorized sale of products bearing the Otter Trademarks is likely

  to cause confusion, cause mistake, or deceive consumers because it suggests that the products

  Defendants offer for sale are genuine Otter Products when, in fact, they are not.

         190.    Defendants’ unauthorized sale of products bearing the Otter Trademarks is likely

  to cause confusion, cause mistake, or deceive consumers because it suggests that the products

  Defendants offer for sale are sponsored by, authorized by, or otherwise connected with Otter

  when, in fact, they are not.

         191.    Defendants’ unauthorized use of the Otter Trademarks has infringed upon and

  materially damaged the value of the Otter Trademarks and caused significant damage to Otter’s

  business relationships.

         192.    As a proximate result of Defendants’ actions, Plaintiffs have suffered, and

  continue to suffer immediate and irreparable harm. Plaintiffs have also suffered, and continue to

  suffer, damages, including, but not limited to, loss of business, goodwill, reputation, and profits

  in an amount to be proven at trial.

         193.    Plaintiffs are entitled to recover their damages caused by Defendants’

  infringement of the Otter Trademarks and disgorge Defendants’ profits from their willfully

  infringing sales and unjust enrichment.

         194.    Plaintiffs are entitled to injunctive relief under 15 U.S.C. § 1116 because they

  have no adequate remedy at law for Defendants’ infringement and unless Defendants are

  permanently enjoined, Plaintiffs will suffer irreparable harm.




                                                  37
Case 1:18-cv-03196-RM-NYW Document 1 Filed 12/13/18 USDC Colorado Page 38 of 56




            195.   Plaintiffs are entitled to enhanced damages and attorneys’ fees under 15 U.S.C.

  § 1117(a) because Defendants willfully, intentionally, maliciously, and in bad faith infringed on

  the Otter Trademarks.

                                   SECOND CAUSE OF ACTION
                                        False Advertising
                                     15 U.S.C. § 1125(a)(1)(b)

            196.   Plaintiffs hereby incorporate the allegations contained in the foregoing Paragraphs

  as if fully set forth herein.

            197.   Otter is the owner of the OtterBox Trademarks.

            198.   Otter has registered the OtterBox Trademarks with the United States Patent and

  Trademark Office.

            199.   The OtterBox Trademarks are valid and subsisting trademarks in full force and

  effect.

            200.   Through their Amazon storefront, Defendants have willfully and knowingly used,

  and continue to use, the OtterBox Trademarks in interstate commerce for purposes of

  advertising, promoting, and selling OtterBox Products without Otter’s consent.

            201.   Defendants’ advertisements and promotions of their products unlawfully using the

  OtterBox Trademarks have been disseminated to the relevant purchasing public.

            202.   Defendants have used, and continue to use, the OtterBox Trademarks to falsely

  advertise that the products they sell, including, but not limited to, falsely advertising that the

  products they sell come with the OtterBox Warranty when, in fact, they do not.

            203.   OtterBox Products purchased from Otter and its Authorized Resellers who

  comply with Otter’s quality controls come with the OtterBox Warranty.


                                                   38
Case 1:18-cv-03196-RM-NYW Document 1 Filed 12/13/18 USDC Colorado Page 39 of 56




         204.    Otter cannot exercise its quality controls over products sold by unauthorized

  sellers, such as Defendants. As such, products bearing the OtterBox Trademarks that are sold by

  unauthorized sellers who do not comply with Otter’s quality controls do not come with the

  OtterBox Warranty.

         205.    The products Defendants sell bearing the OtterBox Trademarks are not authorized

  for sale by Otter.

         206.    The products Defendants sell bearing the OtterBox Trademarks do not come with

  the OtterBox Warranty.

         207.    Defendants falsely advertise that the products they sell bearing the OtterBox

  Trademarks come with the OtterBox Warranty.           As discussed above, Defendants’ product

  listings specifically state they come with the OtterBox Warranty. Defendants also advertise that

  the products they sell are “New” products that come with the OtterBox Warranty.

         208.    This representation is false because the products Defendants sell bearing the

  OtterBox Trademarks do not come with the OtterBox Warranty.

         209.    Defendants’ use of the OtterBox Trademarks in connection with the unauthorized

  advertising, promotion, and sale of products bearing the OtterBox Trademarks misrepresents the

  nature, characteristics, qualities, and origin of Defendants’ products because it suggests that the

  products come with the OtterBox Warranty when, in fact, they do not.

         210.    Defendants’ use of the OtterBox Trademarks in connection with the unauthorized

  advertising, promotion, and sale of products bearing the OtterBox Trademarks is likely to cause

  confusion, cause mistake, or deceive because it suggests that the products Defendants offer for




                                                  39
Case 1:18-cv-03196-RM-NYW Document 1 Filed 12/13/18 USDC Colorado Page 40 of 56




  sale are genuine and authentic OtterBox Products that come with the OtterBox Warranty when,

  in fact, they are not.

           211.   Defendants’ use of the OtterBox Trademarks in connection with the unauthorized

  advertising, promotion, and sale of products bearing the OtterBox Trademarks is likely to cause

  confusion, cause mistake, or deceive because it suggests that the products Defendants offer for

  sale are sponsored, authorized, or otherwise connected with Otter when, in fact, they are not.

           212.   Defendants’ unauthorized and deceptive use of the OtterBox Trademarks is

  material and likely to influence customers to purchase the products they sell, as consumers are

  likely to believe that products Defendants advertise using the OtterBox Trademarks are genuine

  OtterBox Products that come with the OtterBox Warranty when, in fact, they do not.

           213.   Defendants’ unauthorized use of the OtterBox Trademarks in advertising, and

  otherwise, infringes on the OtterBox Trademarks.

           214.   As a proximate result of Defendants’ actions, Otter has suffered, and will continue

  to suffer, damage to its business, goodwill, reputation, and profits in an amount to be proven at

  trial.

           215.   Otter is entitled to recover its damages caused by Defendants’ infringement of the

  OtterBox Trademarks and disgorge Defendants’ profits from their willfully infringing sales and

  unjust enrichment.

           216.   Otter is entitled to injunctive relief under 15 U.S.C. § 1116 because it has no

  adequate remedy at law for Defendants’ infringement and unless Defendants are permanently

  enjoined, Otter will suffer irreparable harm.




                                                  40
Case 1:18-cv-03196-RM-NYW Document 1 Filed 12/13/18 USDC Colorado Page 41 of 56




          217.    Otter is entitled to enhanced damages and attorneys’ fees under 15 U.S.C.

  § 1117(a) because Defendants willfully, intentionally, maliciously, and in bad faith infringed on

  the OtterBox Trademarks.

                                   THIRD CAUSE OF ACTION
                                       Unfair Competition
                                       15 U.S.C. § 1125(a)

          218.    Plaintiffs hereby incorporate the allegations contained in the foregoing Paragraphs

  as if fully set forth herein.

          219.    Plaintiffs are the owners of the Otter Trademarks.

          220.    Plaintiffs have registered the Otter Trademarks with the United States Patent and

  Trademark Office.

          221.    The Otter Trademarks are valid and subsisting trademarks in full force and effect.

          222.    Defendants have willfully and knowingly used, and continue to use, the Otter

  Trademarks in interstate commerce for purposes of selling Otter Products without Otter’s

  consent.

          223.    The products Defendants advertise and sell bearing the Otter Trademarks are not

  authorized for sale by Otter.

          224.    The products Defendants advertise and sell bearing the OtterBox Trademarks do

  not come with the OtterBox Warranty.

          225.    Otter has established and implemented legitimate and substantial quality controls

  that genuine Otter Products must comply with.

          226.    Otter abides by these quality controls and requires all of its Authorized Resellers

  to abide by these quality controls.


                                                  41
Case 1:18-cv-03196-RM-NYW Document 1 Filed 12/13/18 USDC Colorado Page 42 of 56




         227.     Otter’s quality controls are material, as they protect consumers and prevent them

  from receiving poor quality, damaged, and defective products.

         228.     The products Defendants advertise and sell bearing the Otter Trademarks are not

  subject to, do not abide by, and interfere with Otter’s quality controls and customer service

  requirements.

         229.     Because the products Defendants advertise and sell bearing the Otter Trademarks

  do not come with the OtterBox Warranty, and are not subject to, do not abide by, and interfere

  with Otter’s quality controls and customer service requirements, the products Defendants sell are

  materially different from genuine Otter Products.

         230.     Because the products Defendants advertise and sell bearing the Otter Trademarks

  do not come with the OtterBox Warranty, and are not subject to, do not abide by, and interfere

  with Otter’s quality controls and customer service requirements, the products Defendants

  advertise and sell are not genuine Otter Products.

         231.     Defendants’ unauthorized advertisement and sale of products bearing the Otter

  Trademarks interferes with Otter’s quality controls and ability to exercise quality control over

  products bearing the Otter Trademarks.

         232.     Defendants’ unauthorized advertisement and sale of products bearing the Otter

  Trademarks is likely to cause confusion, cause mistake, or deceive consumers because it

  suggests that the products Defendants offer come with the OtterBox Warranty and are subject to

  and abide by Otter’s quality controls when, in fact, they are not.

         233.     Defendants’ unauthorized advertisement and sale of products bearing the Otter

  Trademarks is likely to cause confusion, cause mistake, or deceive consumers because it



                                                   42
Case 1:18-cv-03196-RM-NYW Document 1 Filed 12/13/18 USDC Colorado Page 43 of 56




  suggests that the products Defendants advertise and offer for sale are genuine Otter Products

  when, in fact, they are not.

          234.       Defendants’ unauthorized advertisement and sale of products bearing the Otter

  Trademarks is likely to cause confusion, cause mistake, or deceive consumers because it

  suggests that the products Defendants advertise and offer for sale are sponsored by, authorized

  by, or otherwise connected with Otter when, in fact, they are not.

          235.       Defendants’ unauthorized use of the Otter Trademarks has infringed upon and

  materially damaged the value of the Otter Trademarks and caused significant damage to Otter’s

  business relationships.

          236.       As a proximate result of Defendants’ actions, Plaintiffs have suffered, and will

  continue to suffer, damage to their business, goodwill, reputation, and profits in an amount to be

  proven at trial.

          237.       Plaintiffs are entitled to recover their damages caused by Defendants’

  infringement of the Otter Trademarks and disgorge Defendants’ profits from their willfully

  infringing sales and unjust enrichment.

          238.       Plaintiffs are entitled to injunctive relief under 15 U.S.C. § 1116 because they

  have no adequate remedy at law for Defendants’ infringement and unless Defendants are

  permanently enjoined, Plaintiffs will suffer irreparable harm.

          239.       Plaintiffs are entitled to enhanced damages and attorneys’ fees under 15 U.S.C.

  § 1117(a) because Defendants willfully, intentionally, maliciously, and in bad faith infringed on

  the Otter Trademarks.




                                                    43
Case 1:18-cv-03196-RM-NYW Document 1 Filed 12/13/18 USDC Colorado Page 44 of 56




                                   FOURTH CAUSE OF ACTION
                                       Trademark Dilution
                                       15 U.S.C. § 1125(c)

            240.   Plaintiffs hereby incorporate the allegations contained in the foregoing Paragraphs

  as if fully set forth herein.

            241.   Otter is the owner of the OtterBox Trademarks.

            242.   Otter has registered the OtterBox Trademarks with the United States Patent and

  Trademark Office.

            243.   The OtterBox Trademarks are valid and subsisting trademarks in full force and

  effect.

            244.   Otter filed the OTTERBOX® trademark in April 2009, and it was registered in

  May 2010. Otter has actively, continuously, and exclusively used the OTTERBOX® trademark

  since that time.

            245.   Otter has expended substantial time, effort, money, and resources advertising and

  promoting OtterBox Products with the OTTERBOX® trademark.

            246.   Otter markets, advertises, and sells products using the OTTERBOX® trademark

  throughout the United States.

            247.   The OTTERBOX® trademark is the means by which OtterBox Products are

  distinguished from others in the marketplace.

            248.   The OtterBox name, brand, and image is well-recognized by consumers

  throughout the United States for Otter’s mobile device cases and accessories, and outdoor

  products.

            249.   Consumers recognize and associate the OtterBox name with quality.


                                                   44
Case 1:18-cv-03196-RM-NYW Document 1 Filed 12/13/18 USDC Colorado Page 45 of 56




         250.    Otter has implemented legitimate and substantial quality controls that it requires

  all of its Authorized Resellers to follow to protect the OtterBox name and brand.

         251.    Because of the quality, durability, and dependability of OtterBox Products and

  Otter’s use of the OTTERBOX® trademark, consumers trust the OtterBox name and OtterBox

  Products.

         252.    As a result of Otter’s long, continuous, and exclusive use of the OTTERBOX®

  Trademark, the OTTERBOX® Trademark has acquired a secondary meaning associated by

  consumers and the public.

         253.    Otter is widely recognized as the designated source of goods bearing the

  OTTERBOX® Trademark.

         254.    For these reasons, since at least 2009, the OTTERBOX® Trademark has been

  famous, distinctive, and a widely recognized mark by the consuming public.

         255.    After the OTTERBOX® Trademark became famous, Defendants willfully and

  knowingly used, and continue to use, the OTTERBOX® Trademark in commerce for purpose of

  selling products on the Internet without Otter’s consent.

         256.    The products Defendants sell bearing the OTTERBOX® Trademark do not come

  with the OtterBox Warranty and are not subject to, do not abide by, and interfere with Otter’s

  quality controls.

         257.    The products Defendants sell bearing the OTTERBOX® Trademark are

  materially different from genuine OtterBox Products sold by Otter and its Authorized Resellers.

         258.    Because the products Defendants sell do not come with the OtterBox Warranty

  and are not subject to, do not abide by, and interfere with Otter’s quality controls, consumers



                                                  45
Case 1:18-cv-03196-RM-NYW Document 1 Filed 12/13/18 USDC Colorado Page 46 of 56




  who purchase products from Defendants are more likely to receive a poor quality, damaged, or

  defective product and are more likely to have an unsatisfactory customer experience.

           259.   Consumers who receive poor quality products that do not come with the OtterBox

  Warranty from Defendants associate that negative experience with Otter and the OTTERBOX®

  trademark.

           260.   Consumers who receive such products from Defendants submit negative online

  reviews disparaging Otter and the OTTERBOX® trademark. These negative reviews influence

  other consumers and cause them to become less likely to purchase OtterBox Products and cause

  them to become less likely to trust products bearing the OTTERBOX® trademark.

           261.   As a result, Defendants’ unauthorized and willful use of the OTTERBOX®

  trademark has tarnished and diluted the OTTERBOX® trademark.

           262.   As a proximate result of Defendants’ actions, Otter has suffered, and will continue

  to suffer, damage to its business, goodwill, reputation, and profits in an amount to be proven at

  trial.

           263.   Otter is entitled to recover its damages caused by Defendants’ infringement of the

  OTTERBOX® Trademark and disgorge Defendants’ profits from their willfully infringing sales

  and unjust enrichment.

           264.   Otter is entitled to injunctive relief under 15 U.S.C. § 1116 because it has no

  adequate remedy at law for Defendants’ infringement and unless Defendants are permanently

  enjoined, Otter will suffer irreparable harm.




                                                  46
Case 1:18-cv-03196-RM-NYW Document 1 Filed 12/13/18 USDC Colorado Page 47 of 56




          265.     Otter is entitled to enhanced damages and attorneys’ fees under 15 U.S.C.

  § 1117(a) because Defendants willfully, intentionally, maliciously, and in bad faith infringed on

  the OTTERBOX® Trademark.

                                     FIFTH CAUSE OF ACTION
                                  Common Law Trademark Infringement

          266.     Plaintiffs hereby incorporate the allegations contained in the foregoing Paragraphs

  as if fully set forth herein.

          267.     Plaintiffs are the owners of the Otter Trademarks.

          268.     Plaintiffs have registered the Otter Trademarks with the United States Patent and

  Trademark Office.

          269.     The Otter Trademarks are valid and subsisting trademarks in full force and effect.

          270.     The Otter Trademarks are distinctive and widely recognized by the consuming

  public. Otter Products are sold and purchased through Otter’s Authorized Resellers throughout

  the United States, including Colorado.

          271.     Otter is widely recognized as the designated source of goods bearing the Otter

  Trademarks.

          272.     Defendants willfully and knowingly used, and continue to use, the Otter

  Trademarks in interstate commerce for purposes of selling Otter Products on the Internet without

  Otter’s consent.

          273.     The products Defendants sell bearing the Otter Trademarks are not authorized for

  sale by Otter.




                                                   47
Case 1:18-cv-03196-RM-NYW Document 1 Filed 12/13/18 USDC Colorado Page 48 of 56




         274.    The products Defendants sell bearing the OtterBox Trademarks do not come with

  the OtterBox Warranty.

         275.    Otter has established and implemented legitimate and substantial quality controls

  that genuine Otter Products must comply with.

         276.    Otter abides by these quality controls and requires all of its Authorized Resellers

  to abide by these quality controls.

         277.    Otter’s quality controls are material, as they protect consumers and prevent them

  from receiving poor quality, damaged, and defective products.

         278.    The products Defendants sell bearing the Otter Trademarks are not subject to, do

  not abide by, and interfere with Otter’s quality controls and customer service requirements.

         279.    Because the products Defendants sell bearing the Otter Trademarks do not come

  with the Otter Warranty, and are not subject to, do not abide by, and interfere with Otter’s quality

  controls and customer service requirements, the products Defendants sell are materially different

  from genuine Otter Products.

         280.    Because the products Defendants sell bearing the Otter Trademarks do not come

  with the OtterBox Warranty, and are not subject to, do not abide by, and interfere with Otter’s

  quality controls and customer service requirements, the products Defendants sell are not genuine

  Otter Products.

         281.    Defendants’ unauthorized sale of products bearing the Otter Trademarks

  interferes with Otter’s quality controls and ability to exercise quality control over products

  bearing the Otter Trademarks.




                                                  48
Case 1:18-cv-03196-RM-NYW Document 1 Filed 12/13/18 USDC Colorado Page 49 of 56




          282.       Defendants’ unauthorized sale of products bearing the Otter Trademarks is likely

  to cause confusion, cause mistake, or deceive consumers because it suggests that the products

  Defendants offer come with the OtterBox Warranty and are subject to and abide by Otter’s

  quality controls when, in fact, they do not.

          283.       Defendants’ unauthorized sale of products bearing the Otter Trademarks is likely

  to cause confusion, cause mistake, or deceive consumers because it suggests that the products

  Defendants offer for sale are genuine Otter Products when, in fact, they are not.

          284.       Defendants’ unauthorized sale of products bearing the Otter Trademarks is likely

  to cause confusion, cause mistake, or deceive consumers because it suggests that the products

  Defendants offer for sale are sponsored by, authorized by, or otherwise connected with Otter

  when, in fact, they are not.

          285.       Defendants’ unauthorized use of the Otter Trademarks has infringed upon and

  materially damaged the value of the Otter Trademarks and caused significant damage to Otter’s

  business relationships.

          286.       As a proximate result of Defendants’ actions, Plaintiffs have suffered, and will

  continue to suffer, damage to their business, goodwill, reputation, and profits in an amount to be

  proven at trial.

          287.       Plaintiffs are entitled to recover exemplary damages because Defendants have

  acted with fraud, malice, and willful and wanton conduct.

                                  SIXTH CAUSE OF ACTION
                 Deceptive Trade Practices Under Colo. Rev. Stat. § 6-1-101 et seq.

          288.       Plaintiffs hereby incorporate the allegations contained in the foregoing Paragraphs

  as if fully set forth herein.


                                                     49
Case 1:18-cv-03196-RM-NYW Document 1 Filed 12/13/18 USDC Colorado Page 50 of 56




         289.    Plaintiffs are the owners of the Otter Trademarks.

         290.    Plaintiffs have registered the Otter Trademarks with the United States Patent and

  Trademark Office.

         291.    The Otter Trademarks are valid and subsisting trademarks in full force and effect.

         292.    Defendants knowingly used, and continue to use, the Otter Trademarks in

  commerce in connection with the sale and advertising of products without Otter’s consent.

         293.    The products Defendants advertise and sell bearing the Otter Trademarks are not

  authorized for sale by Otter.

         294.    The products Defendants sell bearing the OtterBox Trademarks do not come with

  the OtterBox Warranty.

         295.    Otter has established and implemented legitimate and substantial quality controls

  that genuine Otter Products must comply with.

         296.    Otter abides by these quality controls and requires all of its Authorized Resellers

  to abide by these quality controls.

         297.    Otter’s quality controls are material, as they protect consumers and prevent them

  from receiving poor quality, damaged, and defective products.

         298.    The products Defendants sell bearing the Otter Trademarks are not subject to, do

  not abide by, and interfere with Otter’s quality controls and customer service requirements.

         299.    Because the products Defendants sell bearing the Otter Trademarks do not come

  with the OtterBox Warranty, and are not subject to, do not abide by, and interfere with Otter’s

  quality controls and customer service requirements, the products Defendants sell are materially

  different from genuine Otter Products.



                                                  50
Case 1:18-cv-03196-RM-NYW Document 1 Filed 12/13/18 USDC Colorado Page 51 of 56




         300.    Because the products Defendants sell bearing the Otter Trademarks do not come

  with the OtterBox Warranty, and are not subject to, do not abide by, and interfere with Otter’s

  quality controls and customer service requirements, the products Defendants sell are not genuine

  Otter Products.

         301.    Defendants knowingly used, and continue to use, the Otter Trademarks in

  commerce and in the course of their business to pass off their goods as those of Otter.

         302.    Defendants knowingly used, and continue to use, the Otter Trademarks in

  commerce and in the course of their business, to make false representations as to source,

  sponsorship, approval and/or certification of their products.

         303.    Defendants knowingly used, and continue to use, the Otter Trademarks in

  commerce and in the course of their business, to make false representations as to their affiliation,

  connection, or association with or certification by Otter.

         304.    Defendants’ use of the Otter Trademarks in connection with the unauthorized sale

  and advertising of products is likely to cause confusion, cause mistake, or deceive an appreciable

  number of ordinarily prudent purchasers as to the affiliation, connection, association,

  sponsorship or approval of Otter because it suggests that the products Defendants offer for sale

  originate from, or are sponsored, authorized, or otherwise connected with Otter.

         305.    Defendants’ unauthorized sale of products bearing the Otter Trademarks, and

  unauthorized use of the Otter Trademarks in advertising constitute unfair methods of

  competition, unconscionable acts or practices, and unfair or deceptive acts or practices in the

  conduct of trade or commerce in violation of the Colorado Consumer Protection Act, Col. Rev.

  Stat. § 6-1-101, et seq.



                                                   51
Case 1:18-cv-03196-RM-NYW Document 1 Filed 12/13/18 USDC Colorado Page 52 of 56




          306.    Defendants’ unauthorized sale of products bearing the Otter Trademarks, and

  unauthorized use of the Otter Trademarks in advertising materially damages the value of the

  Otter Trademarks and causes significant damages to Otter’s business relations.

          307.    Defendants’ unauthorized sale of products bearing the Otter Trademarks, and

  unauthorized use of the Otter Trademarks in the course of their business, vocation, or occupation

  constitute unfair, deceptive, and unlawful trade practices in violation of the Colorado Consumer

  Protection Act, Col. Rev. Stat. § 6-1-101 et seq.

          308.    Defendants’ unauthorized sale of products bearing the Otter Trademarks, and

  unauthorized use of the Otter Trademarks significantly impacts the public as actual or potential

  consumers of Otter Products.

          309.    Plaintiffs have been damaged in the course of their business by Defendants’

  unfair, deceptive, and unlawful trade practices.

          310.    Defendants have acted in bad faith and engaged in fraudulent, willful, knowing,

  and intentional conduct.

          311.    Plaintiffs are entitled to recover damages, treble damages, and reasonable

  attorneys’ fees and costs pursuant to Col. Rev. Stat. § 6-1-113.

          312.    Plaintiffs are entitled to recover exemplary damages because Defendants have

  acted with fraud, malice, and willful and wanton conduct.

                                 SEVENTH CAUSE OF ACTION
                    Tortious Interference with Contract and Business Relations

          313.    Plaintiffs hereby incorporate the allegations contained in the foregoing Paragraphs

  as if fully set forth herein.




                                                     52
Case 1:18-cv-03196-RM-NYW Document 1 Filed 12/13/18 USDC Colorado Page 53 of 56




         314.     Otter has entered into agreements with Authorized Resellers to sell Otter

  Products.     These agreements and the Otter Rules specifically prohibit Otter’s Authorized

  Resellers from selling Otter Products to third parties, such as Defendants, for purposes of resale.

         315.     Defendants knew that Otter’s agreements with its Authorized Resellers prohibit

  Otter’s Authorized Resellers from selling Otter Products to third parties, such as Defendants, for

  purposes of resale.

         316.     Defendants were provided notice of this prohibition by at least December 4, 2018,

  through the cease and desist letter they received from Otter.

         317.     Despite having knowledge of this prohibition, Defendants knowingly and

  willfully interfered with the Otter Rules and the agreements between Otter and its Authorized

  Resellers by inducing Otter’s Authorized Resellers to breach their agreements and sell product to

  Defendants so they could resell them on the Internet.

         318.     After being notified of this prohibition, Defendants continued to acquire products

  from Otter’s Authorized Resellers for purposes of selling them on the Internet.

         319.     Defendants acted with a wrongful purpose by acquiring Otter Products from

  Authorized Resellers for the purpose of reselling those products on the Internet in violation of

  the Otter Rules and Otter’s agreements with its Authorized Resellers.

         320.     Defendants’ actions have caused injury to Otter for which Otter is entitled to

  compensatory damages in an amount to be proven at trial.

         321.     Otter is entitled to recover exemplary damages because Defendants have acted

  with fraud, malice, and willful and wanton conduct.




                                                  53
Case 1:18-cv-03196-RM-NYW Document 1 Filed 12/13/18 USDC Colorado Page 54 of 56




                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs pray for relief and judgment as follows:

         A.      Judgment in favor of Plaintiffs and against Defendants in an amount to be

  determined at trial including, but not limited to, compensatory damages, statutory damages,

  treble damages, restitution, including disgorgement of profits, punitive damages, and pre-

  judgment and post-judgment interest, as permitted by law;

         B.      That a permanent injunction be issued enjoining Defendants and any employees,

  agents, servants, officers, representatives, directors, attorneys, successors, affiliates, assigns, any

  and all other entities owned or controlled by Defendants, and all of those in active concert and

  participation with Defendants (the “Enjoined Parties”) as follows:

                 i)      Prohibiting the Enjoined Parties from advertising or selling, via the

                         Internet or otherwise, all Otter Products;

                 ii)     Prohibiting the Enjoined Parties from using the Otter Trademarks in any

                         manner, including advertising on the Internet;

                 iii)    Prohibiting     the   Enjoined     Parties    from    importing,     exporting,

                         manufacturing, producing, distributing, circulating, selling, offering to

                         sell, advertising, promoting, or displaying any and all Otter Products as

                         well as any products bearing the Otter Trademarks;

                 iv)     Prohibiting the Enjoined Parties from disposing of, destroying, altering,

                         moving, removing, concealing, or tampering with any records related to

                         any products sold by them which contain the Otter Trademarks including:

                         invoices, correspondence with vendors and distributors, bank records,



                                                    54
Case 1:18-cv-03196-RM-NYW Document 1 Filed 12/13/18 USDC Colorado Page 55 of 56




                          account books, financial statements, purchase contracts, sales receipts, and

                          any other records that would reflect the source of the products that

                          Defendants have sold bearing this trademark;

                  v)      Requiring the Enjoined Parties to take all action to remove from the

                          Enjoined Parties’ websites any reference to any Otter Products, or the

                          Otter Trademarks;

                  vi)     Requiring the Enjoined Parties to take all action, including but not limited

                          to, requesting removal from the Internet search engines (such as Google,

                          Yahoo!, and Bing), to remove from the Internet any uses of the Otter

                          Trademarks which associate Otter Products or the Otter Trademarks with

                          the Enjoined Parties or the Enjoined Parties’ website;

                  vii)    Requiring the Enjoined Parties to take all action to remove unauthorized

                          uses of the Otter Trademarks from the Internet, including from the website

                          www.amazon.com;

          C.      An award of attorneys’ fees, costs, and expenses;

          D.      Such other and further relief as the Court deems just, equitable and proper.


                                           JURY DEMAND

          Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiffs demand a trial by

  jury on all issues so triable.




                                                   55
Case 1:18-cv-03196-RM-NYW Document 1 Filed 12/13/18 USDC Colorado Page 56 of 56




  Dated this 13th day of December 2018.

                                           Respectfully submitted,

                                           s/Martha L. Fitzgerald
                                           Martha L. Fitzgerald, #14078
                                           Brownstein Hyatt Faber Schreck, LLP
                                           410 Seventeenth Street, Suite 2200
                                           Denver, Colorado 80202-4432
                                           Phone: (303) 223-1472
                                           Email: mfitzgerald@bhfs.com

                                           Tyler B. Pensyl (Ohio Bar. No. 0080649)
                                           Arryn K. Miner (Ohio Bar No. 0093909)
                                           Vorys, Sater, Seymour and Pease LLP
                                           52 East Gay Street
                                           Columbus, Ohio 43216
                                           Phone: (614) 464-6334
                                           Facsimile: (614) 719-5072
                                           Email: tbpensyl@vorys.com
                                                  akminer@vorys.com

                                           Counsel for Plaintiffs Otter Products, LLC and
                                           TreeFrog Developments, Inc.




  Plaintiffs’ Address:
  Otter Products, LLC
  209 South Meldrum St.
  Fort Collins, CO 80521

  TreeFrog Developments, Inc.
  209 South Meldrum St.
  Fort Collins, CO 80521




                                          56
